818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johhny R. WILKINS, Plaintiff--Appellee,v.AETNA CASUALTY & SURETY COMPANY, Defendant--Appellant.
No. 86-2649.
United States Court of Appeals, Fourth Circuit.
Argued April 9, 1987.Decided May 7, 1987.

Before WINTER, Chief Judge, RUSSELL, Circuit Judge, and HAYNSWORTH, Senior Circuit Judge.
S. Vernon Priddy, III;  Frank B. Miller (Sands, Anderson, Marks & Miller, on brief), for appellant.
Melvin J. Radin (Ermlich & Radin, P.C., on brief), for appellee.
PER CURIAM:


1
In his suit on a fire insurance policy for a fire loss of his house, a jury returned a verdict for plaintiff against Aetna Casualty & Surety Company (Aetna), the insurer, for $54,620.20.  The district court, upon motion by Aetna, ordered plaintiff to remit the amount of the verdict in excess of $52,500 or to submit to a new trial on the issue of damages.  Plaintiff accepted the remittitur and after judgement was entered, Aetna appeals.  It contends that it was entitled to a remittitur to $38,780.40, or, alternatively, to a new trial on liability and damages.


2
We affirm.


3
We do not think that the district court abused its discretion when it reduced the verdict to $52,500.  Our review of the record persuades us that there was a proper basis on which to enter a verdict for this amount.


4
We perceive no reversible error.


5
AFFIRMED.